                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                               7:18-CR-00066-D-1



UNITED STATES OF AMERICA

     v.                                                SECOND ORDER TO SEAL

SHIQWON TYRELL PETERS



       UPON Motion by Defendant, Shiqwon Tyrell Peters, and for good cause shown, it is

hereby ordered that Docket Entry Number 67 be sealed has motioned.

       This   2.8   day of _ _N_o_v_em_b_e_r__ 2018.
